*516SENTENCIA
San Juan, Puerto Rico, a 4 de junio de 1963
El peticionario James D. Gallant, según su propia declaración jurada, acompañó a un policía estatal junto con un sargento del ejército de los Estados Unidos, ante el juez de paz de Toa Baja, inmediatamente después de ocurrido un accidente en 21 de marzo de 1961, ocasionado por el choque de un camión de arrastre conducido por el peticionario con un tractor y, después de hablar sobre el accidente “se me permitió [al peticionario] retirarme y volví a Buchanan donde fui entregado a las autoridades militares”, y luego fue llevado dos veces en los siguientes dos días ante el Fiscal en Bayamón a dar información sobre el accidente y a entregar una declaración jurada. En 31 de julio de 1961, el Tribunal de Distrito, Sala de Bayamón, expidió orden de arresto contra el peticionario por infracción del Art. 328 del Código Penal, (33 L.P.R.A. see. 1314), orden que fue diligenciada en 11 de septiembre de 1961.
Considerando que, de acuerdo con tales hechos el peticio-nario no estuvo detenido para responder con motivo de los hechos relatados en el párrafo anterior ocurridos en 21 de marzo, sino desde la fecha del diligenciamiento de la orden de arresto en 11 de septiembre, cf. Martínez v. Tribunal Superior, 81 D.P.R. 945 (1960,); Pueblo v. Tribunal Superior, María Figueroa, Interventora, 81 D.P.R. 455 (1959) ; el período de 60 días prescrito por el Art. 448 del Código de Enjui-ciamiento Criminal no ha transcurrido con respecto a la acu-sación radicada contra el peticionario en 16 de octubre de 1961 por el delito de homicidio involuntario, Art. 203 del Código Penal (33 L.P.R.A. see. 635).
Por lo tanto, se anula el auto expedido y se confirma la resolución del tribunal de instancia que denegó la moción pre-sentada por el peticionario en 31 de octubre de 1961 solici-tando el archivo y sobreseimiento de la acusación por homi-*517cidio involuntario.
Así lo pronunció y manda el Tribunal y firma el señor Juez Presidente.
[Fdo.] Luis Negrón Fernández, Juez Presidente.
Certifico: [Fdo.] Joaquín Berrios,

Secretario Interino.